


Exhibit 10.2
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into by and between
Tribune Publishing Company, LLC (the “Company”), a Delaware limited liability
company, and Timothy E. Ryan (“Employee”), an individual. In consideration of
the mutual promises and covenants contained herein, and for good and valuable
consideration, the receipt and sufficiency of which are acknowledged by both
parties, the Company agrees to employ Employee and Employee agrees to accept
employment with the Company upon the terms and conditions set forth herein.


1.    EMPLOYMENT TERM.


The term of Employee’s employment hereunder shall commence on September 8, 2015
(the “Effective Date”) and, unless terminated pursuant to Section 8 below, shall
continue through October 6, 2018 (the “Employment Term”).


2.    FREEDOM TO ENTER INTO THIS AGREEMENT.


Employee represents and covenants that: (a) the execution, delivery and
performance of this Agreement by him does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Employee is a party or by which Employee is
bound; and (b) Employee is not a party to or bound by any employment agreement,
noncompetition agreement, non-solicitation agreement, confidentiality agreement
or other agreement or obligation with any other person or entity that would in
any way restrict or otherwise affect his performance of this Agreement.


3.    TITLE AND EMPLOYMENT DUTIES.


During the Employment Term and subject to the terms of this Agreement:


(a) Employee’s title will be CEO, California News Group. Employee will have such
duties and responsibilities as are customarily exercised by someone serving in
such a capacity as well as such other duties commensurate with his title and
position as the Company may assign him from time to time.


(b) Employee agrees to devote his full business time, attention, and energies to
the business of the Company and further agrees that he will perform his duties
in a diligent, lawful and trustworthy manner, that he will act in accordance
with his title and responsibilities and otherwise conduct himself in accordance
with the written business and employee policies and practices of the Company as
applicable.



-1-



--------------------------------------------------------------------------------




(c) Employee will be based in and will work out of the Company’s office in Los
Angeles. Company shall not relocate Employee to a different office outside the
metropolitan area of Los Angeles, without Employee’s prior written consent.




4.    COMPENSATION.


During the Employment Term and subject to the terms of this Agreement:


(a) For the services rendered by Employee under this Agreement, the Company will
pay Employee a gross base salary of Six Hundred Twenty-Five Thousand Dollars and
Zero Cents ($625,000) per annum (the “Base Salary”). Employee’s Base Salary
shall be payable, less all authorized or required deductions, in accordance with
the Company’s then-effective payroll practices. The Company will periodically
review Employee’s salary and may provide for salary increases during the
Employment Term, such increases to be given, if given, in the discretion of the
Company.


(b) Subject to Section 8 below, Employee shall have the opportunity to earn a
discretionary annual management incentive bonus (“Annual Bonus”), with a target
bonus opportunity of one hundred percent (100%) of his Base Salary (the “Target
Bonus”), under a bonus plan to be established in good faith by the Company,
based upon the achievement of both reasonably attainable annual Company and
individual performance objectives as established by the Company. The Annual
Bonus payable for any calendar year shall be paid, if paid, less all required or
authorized deductions, at the time and in the manner such bonuses are paid to
other similarly situated executives receiving annual bonus payments, in the
calendar year following the year for which the bonus was earned, but in no event
later than June 30 of the year following the year for which the bonus was
earned. Notwithstanding the foregoing, Employee’s Annual Bonus for partial years
in 2015 and 2018, if applicable, shall be determined as follows: For calendar
year 2015, Employee’s Annual Bonus will be determined as follows: (i) a pro rata
amount of the Annual Bonus Employee would have received under the Annual Bonus
in effect for Employee for calendar year 2015 in his capacity as Publisher and
Chief Executive Officer, The Baltimore Sun and The Morning Call (which provides
a target bonus opportunity of 60% of his base salary in effect for such
position) if his employment in that capacity had continued through the end of
calendar year 2015 and the other conditions for payment had been made based on
actual performance, based on the number of days worked in such capacity in 2015,
plus (ii) a bonus amount equal to the Target Bonus, i.e., 100% of Employee’s
Base Salary under this Agreement, pro-rated based on the number of days worked
in Employee’s position as CEO, California News Group under this Agreement in
calendar year 2015. For calendar year 2018, if after the end of the Employment
Term and prior to the end of calendar year 2018, Employee’s employment
terminates other than due to a termination by the Company for Cause (as defined
below), Employee’s Annual Bonus for the partial year shall be a pro rata amount
of the bonus earned under the bonus plan based on actual performance thereunder
(based on Target Bonus and the number of days worked in such capacity in 2018),
and such pro-rated bonus shall be paid, if paid, less all required or authorized
deductions, at the time and in the manner such bonuses are paid to

-2-



--------------------------------------------------------------------------------




other similarly situated executives receiving annual bonus payments, in the
calendar year following the year for which the bonus was earned, but in no event
later than June 30 of the year following the year for which the bonus was
earned.


(c) For the calendar years 2016, 2017 and 2018, Employee shall be granted a
combination of restricted stock units (“RSUs”) and nonqualified stock options
(“Options”) in Tribune Publishing Company’s common stock, valued in accordance
with Black-Scholes or similar option-pricing model, with each of such annual
awards having an aggregate fair value equal to five hundred and fifty thousand
dollars ($550,000) based on the fair market value (the “FMV”) of the Tribune
Publishing Company’s common stock on the date of grant.  The equity award each
year shall be divided among the two types of awards as follows:  RSUs – 50% and
Options – 50%.  The annual awards will be granted at the same time annual awards
are granted to other similarly-situated executive officers of Tribune Publishing
Company. The RSUs and Options shall be subject to such other terms as set forth
in the applicable grant agreement and in the underlying equity plan as adopted
by Tribune Publishing Company. Except as specifically provided otherwise in the
grant agreement, if at all, and except as provided in Section 8 below, all
unvested Options and RSUs shall terminate immediately upon termination of
Employee’s employment for any reason and all vested Options shall terminate
immediately upon termination of Employee’s employment by the Company with Cause,
as defined below. Notwithstanding the foregoing, the annual grant of RSUs and
Options is contingent upon approval by the stockholders of Tribune Publishing
Company at its 2016 annual meeting of stockholders (expected to be held in May
2016) of a sufficient increase in the number of shares of common stock reserved
under Tribune Publishing Company’s equity plan. If the additional shares are so
approved, the vesting commencement date for the grant of RSUs and Options shall
be March 1, 2016.


(d)    In addition, Employee shall be entitled to the payments and
reimbursements provided for in Addendum 1 to this Agreement.


5.    BENEFITS.    


(a) While employed by the Company, Employee shall be entitled to participate in
the benefit plans and programs (including without limitation such medical,
dental, vision, life, disability, retirement and other health and welfare
plans), as the Company may have or establish from time to time for its employees
in which Employee would be entitled to participate pursuant to their
then-existing terms, in accordance with the terms and requirements of such
plans. The foregoing, however, is not intended and shall not be construed to
require the Company to establish any such plans or to prevent the modification
or termination of such plans once established, and no such action or failure
thereof shall affect this Agreement. It is further understood and agreed that
all benefits Employee may be entitled to while employed by the Company shall be
based upon his Base Salary and not upon any bonus, incentive or equity
compensation due, payable, or paid to Employee, except where, if at all, the
benefit plan provides otherwise.



-3-



--------------------------------------------------------------------------------




(b) Employee will be eligible to receive four weeks (20 days) of paid vacation
per calendar year, pro-rated for partial years, to be scheduled and approved in
advance and taken in accordance with the Company’s vacation policies and
practices applicable to the state in which Employee’s position is located.


6.    BUSINESS EXPENSES.


During the Employment Term, the Company shall reimburse Employee for reasonable
travel and other expenses incurred in the performance of his duties hereunder as
are customarily reimbursed to employees in accordance with the then-applicable
expense reimbursement policies of the Company.


7.    RESTRICTIVE AGREEMENTS.


(a) During his employment with the Company (whether or not such employment
continues beyond the Employment Term), Employee agrees that his employment is on
an exclusive basis and that he: i) will not engage in any activity which is in
conflict with his duties and obligations hereunder, whether or not such activity
is pursued for gain, profit, or other pecuniary advantage; and ii) will not
engage in any other activities which could harm the business or reputation of
the Company or any of its affiliates.


(b) Employee agrees that during his employment with the Company (whether or not
such employment continues beyond the Employment Term) and for twelve (12) months
after the date on which his employment with the Company ends for any or no
reason (whether terminated by him or by the Company), except as required in the
performance of his duties for the Company, he will not: i) employ, either
directly or indirectly, any person previously employed by the Company or any of
its affiliates unless at such time such person is not then and has not been
employed by the Company or any of its subsidiaries, business units, or other
affiliates for at least six (6) months, or in any way solicit, entice, persuade
or induce, either directly or indirectly, any person to terminate or refrain
from renewing or extending their employment with the Company or any of its
subsidiaries, business units, or other affiliates; or ii) intentionally
interfere with the relationship of the Company with any person or entity who or
which is a customer, client, supplier, developer, subcontractor, licensee or
licensor or other business relation of the Company, or assist any other person
or entity in doing so.


(c) As a consequence of his employment by the Company, Employee will be privy to
the highest level of confidential and proprietary business information of the
Company and its affiliates, not generally known by the public or within the
industry and which, thereby, gives the Company and its affiliates a competitive
advantage and which has been the subject of reasonable efforts by the Company
and its affiliates to maintain such confidentiality. Except as required by law
or as expressly authorized by the Company in furtherance of his employment
duties, Employee shall not at any time, during his employment with the Company
(whether or not such employment continues beyond

-4-



--------------------------------------------------------------------------------




the Employment Term) or thereafter, directly or indirectly use, disclose, or
take any action which may result in the use or disclosure of, any Confidential
Information. “Confidential Information” as used in this Agreement, includes all
non-public confidential competitive, pricing, marketing, proprietary and other
information or materials relating or belonging to the Company or any of its
affiliates (whether or not reduced to writing), including without limitation all
confidential or proprietary information furnished or disclosed to or otherwise
obtained by Employee in the course of his employment, and further includes
without limitation: computer programs; patented or unpatented inventions,
discoveries and improvements; marketing, organizational, operating and business
plans; strategies; research and development; policies and manuals; sales
forecasts; personnel information (including without limitation the identity of
Company employees, their responsibilities, competence and abilities, and
compensation); medical information about employees; pricing and nonpublic
financial information; current and prospective customer lists and information on
customers or their employees; information concerning planned or pending
acquisitions, investments or divestitures; and information concerning purchases
of major equipment or property. Confidential Information does not include
information that lawfully is or becomes generally and publicly known outside of
the Company and its affiliates other than through Employee’s breach of this
Agreement or breach by any person of some other obligation. Nothing herein
prohibits Employee from disclosing Confidential Information as legally required
pursuant to a validly issued subpoena or order of a court or administrative
agency of competent jurisdiction, provided that Employee shall first promptly
notify the Company if he receives a subpoena, court order or other order
requiring any such disclosure, to allow the Company to seek protection therefrom
in advance of any such legally compelled disclosure.


(d) Employee hereby acknowledges and agrees that the Company owns the sole and
exclusive right, title and interest in and to any and all Works (as defined
below), including without limitation all copyrights, trademarks, service marks,
trade names, slogans, inventions (whether patentable or not), patents, trade
secrets and other intellectual property and/or proprietary rights therein,
including without limitation all rights to sue for infringement thereof
(collectively, “IP Rights”). The Company’s right, title and interest in and to
the Works includes, without limitation, the sole and exclusive right to secure
and own copyrights and maintain renewals throughout the world, the right to
modify and create derivative works of or from the Works without any payment of
any kind to Employee, and the right to exclusively register or record any IP
Rights in the Works in the Company’s name. Employee agrees that all Works shall
be "works made for hire" for the Company as that term is defined in the
copyright laws of the United States or other applicable laws. To the extent that
any of the Works is determined not to constitute a work made for hire, or if any
rights in any of the Works do not accrue to the Company as a work made for hire,
Employee agrees that his signature on this Agreement constitutes an assignment
(without any further consideration) to the Company of any and all of Employee’s
respective IP Rights and other rights, title and interest in and to any and all
Works. “Works” means any inventions, invention disclosures, developments,
improvements, trade secrets, brands, logos, drawings, trademarks, service marks,
trade names, documents, memoranda, data, software programs, object code, source
code, ideas, original works of authorship, or other information that Employee
conceives, creates, develops, discovers, makes or acquires, in

-5-



--------------------------------------------------------------------------------




whole or in part, either solely or jointly with another or others, during or
pursuant to the course of his employment by the Company or its affiliates, and
that relate directly or indirectly to the Company or any of its affiliates or
their respective businesses, or to the Company’s or any of its affiliates’
actual or demonstrably anticipated research or development, and that are made
through the use of any of the Company’s or any of its affiliates’ equipment,
facilities, supplies, trade secrets or time, or that result from any work
performed for the Company or any of its affiliates, or that is based on any
information of, or provided to him by, the Company or any of its affiliates.
Employee hereby is and has been notified by the Company, and understands that
the foregoing provisions of this Section 7(d) do not apply to an invention for
which no equipment, supplies, facilities or trade secret information of the
Company or any of its affiliates was used and which was developed entirely on
his own time, unless: (a) the invention relates at the time of conception or
reduction to practice (i) to the business of the Company or any of its
affiliates or (ii) to the Company’s or any of its affiliates’ actual or
demonstrably anticipated research and development, or (b) the invention results
from any work performed by Employee for the Company or any of its affiliates.


(e) It is mutually agreed and stipulated between Employee and the Company that
the covenants set forth in Sections 7(a) through 7(d) of this Agreement are
necessary to protect the legitimate business interests of the Company and its
affiliates and are reasonable, including without limitation in time and scope.
    
(f) The amount of actual or potential damages resulting from Employee’s breach
of any provision of Section 7(a) through 7(d) of this Agreement will be
inherently difficult to determine with precision and, further, any breach could
not be reasonably or adequately compensated in money damages. Accordingly, any
breach by Employee of any provision of Section 7(a) through 7(d) of this
Agreement will result in immediate and irreparable injury and harm to the
Company and its affiliates for which the Company and its affiliates will have no
adequate remedy at law. The Company and/or its affiliates, thus, will be
entitled to temporary, preliminary and permanent injunctive relief to prevent
any such actual or threatened breach, without posting a bond or other security.
The Company’s and/or its affiliates’ resort to such equitable relief will not
waive any other rights that any of them may have to damages or other relief, and
the Company and/or its affiliates shall be entitled to reasonable attorney’s
fees and costs incurred in pursuing such an action should any of them prevail.


8.    TERMINATION/POST-TERMINATION PAYMENTS.


(a) This Agreement, except for Section 7(d) above and this Section 8(a), will
automatically terminate if Employee dies. In such case; (i) the benefits
available to his estate, heirs and beneficiaries shall be determined in
accordance with the applicable benefit plans and programs then in effect; and
(ii) within sixty (60) days of the date of death, the Company shall pay Employee
any unpaid Base Salary and any other amounts due under this Agreement through
the date of death. Except as set forth above, the Company shall not have any
further obligations under this Agreement. This Agreement,

-6-



--------------------------------------------------------------------------------




except for Section 7(d) above and this Section 8(a), will not survive Employee’s
death, and will not inure to the benefit of his heirs, assigns and/or designated
beneficiaries.


(b) The Company may terminate Employee’s employment at any time during the
Employment Term for “Cause.” “Cause” shall be determined by the Company
reasonably and in good faith, but shall mean the occurrence of any one or more
of the following (it being acknowledged and agreed that a Disability1 of the
Employee shall not be deemed to be Cause):


(i) a material failure by Employee to perform his duties of employment
diligently and competently after having been notified in writing of such
specific performance deficiencies and having not less than thirty (30) days to
correct the deficiencies;
(ii) failure or refusal to implement or follow reasonable, material and lawful
directives of the Company, if such breach is not cured (if curable) within 20
days after written notice thereof to the Employee by the Company;
(iii) a material breach of any material provisions of this Agreement, or a
material violation of the then existing policies, procedures or rules of the
Company, as applicable, if such breach is not cured (if curable) within 20 days
after written notice thereof to the Employee by the Company;
(iv) the commission of an act of fraud, embezzlement, theft, material
misappropriation (whether or not related to employment with the Company) or the
commission of or nolo contendere or guilty plea to any felony; or
(v) intentional misconduct materially injurious to the Company, its affiliates
or subsidiaries, either monetarily or otherwise.


(c)(1) The Company may terminate Employee’s employment, at any time, other than
for Cause as defined above. (2) Employee may terminate his employment at any
time during the Employment Term with or without “Good Reason.” “Good Reason”
means one or more of the following events: (a) a reduction in the Base Salary, a
reduction in the Target Bonus, or a reduction in the relocation benefits
described in the Addendum 1 hereto, in each case without Employee’s prior
written consent; (b) a failure by the Company to pay in accordance with the
terms of this Agreement without Employee’s prior written consent; (c) a material
diminution or adverse change in Employee’s duties, authority, responsibilities,
reporting line or positions without Employee’s prior written consent; or (d) a
Change in Control2; provided, however, that prior to resigning for Good Reason,
___________________________
1 “Disability” means Employee would be entitled to long-term disability benefits
under the Company’s long term disability plan as in effect from time to time,
without regard to any waiting or elimination period under such plan and assuming
for the purpose of such determination that Employee is actually participating in
such plan at such time. If the Company does not maintain a long-term disability
plan, “Disability” means Employee’s inability to perform his duties and
responsibilities hereunder due to physical or mental illness or incapacity that
is expected to last for a consecutive period of 90 days or for a collective
period of 120 days in any 365 day period as determined by the Company in its
good faith judgment.
2 “Change in Control” means either a “TPC Change in Control” or a “CNG Change in
Control”, each as defined in Exhibit A.

-7-



--------------------------------------------------------------------------------




Employee shall give written notice to the Company of the facts and circumstances
claimed to provide a basis for such resignation not more than thirty (30) days
following his knowledge of such facts and circumstances or with respect to a
Change in Control, not more than five (5) days following the occurrence of a
Change in Control), and, if curable (with the understanding that the occurrence
of a Change in Control is not curable), the Company shall have thirty (30) days
after receipt of such notice to cure such facts and circumstances (and if so
cured, then Employee shall not be permitted to resign with Good Reason in
respect thereof). Any resignation with Good Reason shall be communicated to the
Company by written notice, which shall include Employee’s date of termination of
employment (which, except as set forth in the preceding sentence or in the event
of a Change in Control, shall be a date at least ten (10) days after delivery of
such notice and the expiration of such cure period and not later than 60 days
thereafter and which, in the case of a Change in Control, shall be within ten
(10) days following the effective date of the Change in Control).


(d)(1) If the Company terminates Employee’s employment other than for Cause as
defined above or if Employee resigns for Good Reason (other than Change of
Control) during (and not after) the Employment Term, the Company will provide
him within ten (10) days after the date on which Employee’s employment
terminates with a Waiver and General Release (the “Waiver”) of any and all
legally-waivable claims against the Company and its past, present, and future
parents, divisions, subsidiaries, partnerships, other affiliates, and other
related entities (whether or not they are wholly owned); and the past, present,
and future owners, trustees, fiduciaries, administrators, shareholders,
directors, officers, partners, agents, representatives, members, associates,
employees, and attorneys of each entity listed above (a copy of the Waiver is
attached as Exhibit B), and provided that on or within twenty one (21) days
after the date on which Employee receives the Waiver or such longer period as
may be applicable under the ADEA, Employee: i) signs, dates and returns the
Waiver to the Company; and ii) does not revoke the Waiver in accordance with its
terms, the Company will, as consideration (“Consideration”), (A) pay Employee
not later than sixty (60) days of the date of Employee’s termination of
employment: (i) a lump sum amount equal to twelve (12) months of his Base
Salary, less all required or authorized deductions, (ii) any unpaid Annual Bonus
with respect to the calendar year immediately preceding the calendar year of
termination of employment; (iii) a pro-rata amount of the Target Bonus based on
the number of days worked in such calendar year, and (B) Employee shall be
entitled to accelerated vesting of all outstanding unvested equity awards
granted under Section 4(c) prior to the date of termination that would have
vested in the ordinary course over the one (1) year period following such
termination. Notwithstanding the preceding, to the extent that any amount
payable under this Section 8(d)(1) constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”): i) Section 9 shall, if applicable, apply to such
portion of the payment which is nonqualified deferred compensation, and ii) if
the sixty-(60) day period following Employee’s termination of employment spans
two calendar years, the portion of such payment which is nonqualified deferred
compensation shall be paid in the second calendar year.



-8-



--------------------------------------------------------------------------------




(d)(2) If Employee resigns for Good Reason due to a Change of Control or is
terminated without Cause by the Company on or after a Change of Control, in
either case, during (and not after) the Employment Term, the Company will
provide him within ten (10) days after the date on which Employee’s employment
terminates with the Waiver of any and all legally-waivable claims against the
Company and its past, present, and future parents, divisions, subsidiaries,
partnerships, other affiliates, and other related entities (whether or not they
are wholly owned); and the past, present, and future owners, trustees,
fiduciaries, administrators, shareholders, directors, officers, partners,
agents, representatives, members, associates, employees, and attorneys of each
entity listed above (a copy of the Waiver is attached as Exhibit B), and
provided that on or within twenty one (21) days after the date on which Employee
receives the Waiver or such longer period as may be applicable under the ADEA,
Employee: i) signs, dates and returns the Waiver to the Company; and ii) does
not revoke the Waiver in accordance with its terms, the Company will, as
Consideration, (A) pay Employee not later than sixty (60) days of the date of
Employee’s termination of employment: (i) a lump sum amount equal to (a) in the
case of a TPC Change of Control, twelve (12) months of his Base Salary plus one
(1) year of Target Bonus, or (b) in the case of a CNG Change of Control,
twenty-four (24) months of his Base Salary plus two (2) years of Target Bonus,
in either case, less all required or authorized deductions; and (ii) any unpaid
Annual Bonus with respect to the calendar year immediately preceding the
calendar year of termination of employment; and (B) Employee shall be entitled
to accelerated vesting of all outstanding unvested equity awards granted under
Section 4(c) prior to the date of termination that would have vested in the
ordinary course over the one (1) year period following such termination.
Notwithstanding the preceding, to the extent that any amount payable under this
Section 8(d)(2) constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code: i) Section 9 shall, if applicable, apply to
such portion of the payment which is nonqualified deferred compensation, and ii)
if the sixty-(60) day period following Employee’s termination of employment
spans two calendar years, the portion of such payment which is nonqualified
deferred compensation shall be paid in the second calendar year.


(e) The parties expressly agree that the Company’s payment of Consideration
pursuant to Section 8(d) above precludes Employee from eligibility for or
entitlement to any and all other payments, including but not limited to
compensation, benefits or perquisites, subject to any earned but unpaid wages
and accrued but unpaid vacation as of the date of termination as well as
benefits that may be vested under the terms of applicable benefit plans in which
he participates. Notwithstanding any other provision of this Agreement, Employee
shall not participate in or be eligible under (and Employee hereby waives
participation in) any other severance or severance-related plan or program of
the Company or any of its affiliates in effect at any time (whether his
employment terminates or is terminated with or without Cause during the
Employment Term).
9.    COMPLIANCE WITH IRS CODE SECTION 409A.


It is intended that any amounts and benefits payable under this Agreement will
be exempt from or comply with Section 409A of the Code, and treasury regulations
relating thereto, so as not to subject

-9-



--------------------------------------------------------------------------------




Employee to the payment of any interest and tax penalty which may be imposed
under Section 409A of the Code, and this Agreement shall be interpreted and
construed accordingly, provided, however, that the Company and its affiliates
shall not be responsible for any such interest and tax penalties. All references
in this Agreement to Employee’s termination of employment shall mean a
separation from service within the meaning of Section 409A of the Code. The
timing of the payments or benefits provided herein may be modified to so comply
with Section 409A of the Code. Any reimbursement payable to Employee pursuant to
this Agreement shall be conditioned on the submission by Employee of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Employee in accordance with Company
practices following receipt of such expense reports (or invoices), but in no
event later than the last day of the calendar year following the calendar year
in which Employee incurred the reimbursable expense. Notwithstanding any other
provision in this Agreement, if on the date of Employee’s separation from
service (as defined in Section 409A of the Code) (i) the Company or any of its
affiliates is a publicly traded corporation and (ii) Employee is a “specified
employee,” as defined in Section 409A of the Code, then to the extent any amount
payable under this Agreement upon Employee’s separation from service constitutes
the payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, that under the terms of this Agreement would be payable prior
to the six (6) month anniversary of Employee’s separation from service, such
payment shall be delayed until the earlier to occur of (x) the first day of the
month following the six (6) month anniversary of Employee’s separation from
service or (y) the date of Employee’s death.


10.    NOTICES.
  
Any notice, request, or other communication required or permitted to be given
hereunder shall be made to the following addresses or to any other address
designated by either of the parties hereto by notice similarly given: (a) if to
the Company, to Tribune Publishing Company, LLC, c/o Chief Executive Officer,
435 N. Michigan Avenue, Chicago, IL 60611; and (b) if to Employee, to his last
known home address in the Company’s records. All such notices, requests, or
other communications shall be sufficient if made in writing either (i) by
personal delivery to the party entitled thereto, (ii) by certified mail, return
receipt requested, or (iii) by express courier service with proof of delivery,
and shall be effective upon personal delivery, upon the fourth (4th) day after
mailing by certified mail, or upon the second (2nd) day after sending by express
courier service.


11.    COMPANY PROPERTY


Except as required in furtherance of Employee’s employment, Employee will not
remove from the Company’s premises any property of the Company or its
affiliates, including without limitation any documents or things containing any
Confidential Information, computer programs and drives or storage devices of any
kind (portable or otherwise), files, forms, notes, records, charts, or any
copies thereof (collectively, "Property"). Upon any termination at any time by
either party of Employee's employment for any or no reason, Employee shall
return to the Company, and shall not alter, delete

-10-



--------------------------------------------------------------------------------




or destroy, any and all Property, including without limitation any and all
laptops and other computer equipment, iPhones, iPads, laptops, blackberries and
similar devices, cellphones, credit cards, keys and other access cards, and
electronic and hardcopy files.


12.    NONDISPARAGEMENT.


Employee agrees that he will not at any time during his employment with the
Company (whether or not such employment continues beyond the Employment Term) or
thereafter take (directly or indirectly, individually or in concert with others)
any actions or make any communications calculated or likely to have the effect
of materially undermining, disparaging or otherwise reflecting negatively upon
the reputation, goodwill, or standing in the community of the Company, or any of
its respective subsidiaries, business units, other affiliates, officers,
directors, employees and/or agents, provided that nothing herein shall prohibit
Employee from giving truthful testimony or evidence to a governmental entity, or
if properly subpoenaed or otherwise required to do so under applicable law.
 
13.    ASSIGNMENT.


This is an Agreement for the performance of personal services by Employee and
may not be assigned by Employee. This Agreement may be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of: (a) the
Company, or its subsidiaries, business units, or other affiliates and its/their
respective legal successors; and (b) any person or entity that at any time
(whether by merger, purchase or otherwise) acquires all or substantially all of
the assets, ownership interests or business of the Company.


14.        GOVERNING LAW; INTERPRETATION OF THE AGREEMENT.


This Agreement shall be construed and interpreted in accordance with the laws of
the State of California (without giving effect to the choice of law principles
thereof). Employee and the Company acknowledge that each party had an equal
opportunity to review and/or modify the provisions set forth in this Agreement.
Thus, in the event of any misunderstanding, ambiguity or dispute concerning this
Agreement's provisions or their interpretation, no rule of construction shall be
applied that would result in having this Agreement interpreted against either
party. The language of all parts in this Agreement shall be construed as a
whole, according to fair meaning, and not strictly for or against any party. The
headings provided in boldface are inserted for the convenience of the parties
and shall not be construed to limit or modify the text of this Agreement.


15.
COMPLETE AGREEMENT.



This Agreement (and its attachments which include an Addendum 1, describing
additional terms related to certain allowances available to Employee, Exhibit A,
defining the terms “TPC Change of Control” and “CNG Change of Control” and
Exhibit B, attached the form of Waiver) embodies the entire agreement and
understanding of the parties hereto with regard to the matters described

-11-



--------------------------------------------------------------------------------




herein and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, actual or alleged, between said parties
regarding such matters, including without limitation concerning Employee’s
compensation arrangements or other terms and conditions of employment (if any),
and any actual or alleged prior employment agreements with or involving the
Company or any of its affiliates. This Agreement cannot be amended, modified,
supplemented or altered except by written amendment signed by Employee and the
Chief Executive Officer of the Company.


16.    SEVERABILITY/REFORMATION.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law. If any provision of
this Agreement is found by a court of competent jurisdiction to be unreasonable
or otherwise unenforceable, it is the purpose and intent of the parties that any
such provision be deemed modified or limited so that, as modified or limited,
such provision may be enforced to the fullest extent possible. If any provision
of this Agreement is held to be prohibited by or invalid under applicable law
(notwithstanding any attempted modification or limitation pursuant to the
preceding sentence), such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
17.    SURVIVAL.


Except as provided in Section 8(a) above, the provisions of Section 2 and of
Sections 7 through 17 (inclusive) of this Agreement shall survive any expiration
of the Employment Term and any termination of Employee’s employment at any time
(whether during or after the Employment Term) by either party with or without
Cause, and shall not be limited or discharged by any alleged breach or
misconduct on the part of the Company.


18.    MISCELLANEOUS.


This Agreement may be executed in two or more counterparts, or by facsimile
transmission, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. The headings
contained in this Agreement are for reference purposes only, and shall not
affect the meaning or interpretation of this Agreement.
Timothy E. Ryan
TRIBUNE PUBLISHING COMPANY, LLC



_/s/ Timothy E. Ryan_________
By:_/s/ Jack Griffin___________
Jack Griffin, CEO

        
Date: __Sept. 7________, 2015
Date: __Sept. 7__________, 2015


-12-



--------------------------------------------------------------------------------




EXHIBIT A


“TPC Change in Control” means the occurrence of any of the following events with
the “Applicable Company” defined as “Tribune Publishing Company, LLC” or
“Tribune Publishing Company”, and “CNG Change in Control” means the occurrence
of any of the following events with the “Applicable Company” defined as “Los
Angeles Times Communications LLC” (it being understood that a TPC Change in
Control shall not be deemed to also trigger a CNG Change in Control):
(a)    Consummation of a merger, consolidation, or other reorganization of the
Applicable Company with or into (“Business Combination”), sale of securities
representing a majority of the voting equity securities of the Applicable
Company in a tender offer, equity placement, or other transaction, or the sale
of all or substantially all of the Applicable Company’s business and/or assets
as an entirety to (“Sale”), one or more entities that are not subsidiaries or
affiliates of the Applicable Company, unless immediately following such Business
Combination or Sale, (i) 50% or more of the total voting power of (x) the entity
resulting from such Business Combination or the entity that has acquired all or
substantially all of the business or assets of the Applicable Company in a Sale
(in either case, the “Surviving Company”), or (y) if a Sale, the ultimate parent
entity that directly or indirectly has Beneficial Ownership of sufficient voting
securities eligible to elect a majority of the board of directors (or the
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the outstanding common voting securities of the Applicable
Company, as applicable, that were outstanding immediately prior to such Business
Combination or Sale (or, if applicable, is represented by shares into which the
outstanding common voting securities of the Applicable Company were converted or
exchanged pursuant to such Business Combination or Sale), (ii) no Person is or
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Surviving Company (if a Business Combination) or the Parent Company (if a Sale),
and (iii) at least a majority of the members of the board of directors (or the
analogous governing body) of the Surviving Company (if a Business Combination)
or the Parent Company (if a Sale) following the consummation of the Business
Combination or Sale were members of the board of directors (or the analogous
governing body) at the time of such board’s approval of the execution of the
definitive agreement providing for such Business Combination or Sale or
recommendation or approval of such tender offer, equity placement, or other
transaction (terms capitalized but not otherwise defined in this subsection (a)
of this Exhibit have the meaning set forth in Tribune Publishing Company’s 2014
Omnibus Incentive Plan); or
(b)    Individuals who on September 8, 2015 constituted the board of directors
(or equivalent for a limited liability company, if applicable) of the Applicable
Company (the “Board”) cease to constitute at least a majority thereof, unless
the election, or the nomination for election by the stockholders (or member(s),
if applicable) of the Applicable Company, of each new director was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who were
directors on September 8, 2015 (including for these purposes, new members whose
election or nomination

-13-



--------------------------------------------------------------------------------




was so approved), but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.



-14-



--------------------------------------------------------------------------------






EXHIBIT B


Form of Waiver


(To Be Attached)



-15-



--------------------------------------------------------------------------------




WAIVER AND GENERAL RELEASE AGREEMENT
This Waiver and General Release Agreement (“Waiver and Release”) is made by and
between INSERT NAME (“you” or “Executive”) and Los Angeles Times Communications
LLC (“Company” or “LATC”), a subsidiary of Tribune Publishing Company, (together
“Parties”) to set forth the Parties’ agreement concerning the terms and
conditions that govern the termination of Executive’s employment relationship
with the Company. The Parties mutually agree as set forth herein.
1.Separation Date. The Company hereby exercises its right under that certain
Employment Agreement by and between Executive dated INSERT DATE (the “Employment
Agreement”), to terminate the employment of Executive without cause. The
employment relationship between the Company and Executive is terminated,
effective INSERT DATE (“Separation Date”). From and after the Separation Date,
there shall be no employment relationship between Executive and either the
Company itself or any subsidiary, parent, division, entity, agent, shareholder,
or affiliate of the Company. Executive agrees to execute all additional
documents and take such further steps as may be required to effectuate his
termination from any and all positions, titles, duties, authorities, and
responsibilities with, arising out of, or relating to the Executive’s
employment.
2.Final Pay, Expenses, and Discontinuation of Benefits. Executive’s wages,
salary, and compensation, and his participation in the benefit plans and
programs in which active Company employees participate shall be discontinued as
follows:
a.    Salary and Expenses. The Company will pay Executive at his normal salary
rate in accordance with the Company’s standard payroll practices through the
Separation Date. Executive will be reimbursed for any unreimbursed expenses
incurred prior to the Separation Date per Company policy. Reimbursement requests
must be submitted no later than 30 days after the Separation Date.
b.    Vacation Pay. All vacation pay that Executive has earned and accrued and
which remains unused as of the Separation Date will be paid to Executive on the
Separation Date.
c.    Benefit Plans and Programs. As of the Separation Date, Executive will
cease to receive, accrue, or be eligible for coverage or benefits under benefit
plans and programs provided to employees of the Company, with the sole exception
of the specific benefits promised in this Waiver and Release. Any vested
benefits to which Executive may be entitled under the pension, 401(k), or other
retirement plans of the Company shall be provided to Executive in accordance
with the terms of those plans, including the terms that govern the time and form
of payment of benefits. Upon termination of the Executive’s medical benefits,
regardless of signing this Waiver and Release, Executive will be eligible to
convert his medical benefits in accordance with COBRA provisions. COBRA
notification will be mailed directly to Executive.
3.Separation Benefits. In exchange for Executive’s promises set forth in this
Waiver and Release, and contingent upon Executive’s valid execution of this
Waiver and Release without revocation, the Company will provide Executive with
the Separation Benefits described in this Section 3 in accordance with the
Employment Agreement.

1

--------------------------------------------------------------------------------




a.    Liquidated Damages. The Company will pay Executive as liquidated damages
pursuant to the Employment Agreement, the sum of INSERT AMOUNT ($000,000.00),
the equivalent of INSERT AMOUNT , less applicable deductions and withholdings
that are required or were previously authorized or agreed (“Liquidated
Damages”). Liquidated Damages will be paid to Executive within ten (10) days
after the date on which the Company receives a signed and dated copy of this
Waiver and Release from Executive, and provided that this Waiver and Release is
validly executed within the time period allowed in Section 7 below. The
Liquidated Damages payment shall not be eligible for 401(k) plan deductions or
counted for purposes of calculating any pension or retirement benefit.
b.    Prior Equity Awards. As provided in the Employment Agreement, the vesting
of all outstanding unvested restricted stock units (“RSUs”) and nonqualified
stock options (“Options”) granted prior to the Separation Date that would have
vested in the ordinary course over the one-year period following the Separation
Date, is accelerated.
c.    Understanding. Executive acknowledges that, pursuant to and in accordance
with, the Employment Agreement, he is not entitled to any additional payment or
benefit that is not expressly promised or described in this Waiver and Release,
and he expressly hereby waives any claim or entitlement to any other severance
benefit to which he otherwise may be entitled under any other plan or program of
the Company.
d.    Internal Revenue Code 409A. To the extent applicable, it is intended that
the compensation arrangements under this Waiver and Release be in full
compliance with Section 409A of the Internal Revenue Code (“Section 409A”). This
Waiver and Release shall be construed in a manner to give effect to such
intention. In no event whatsoever (including, but not limited to, as a result of
this section or otherwise) shall the Company be liable for any tax, interest or
penalties that may be imposed on Executive under Section 409A. The Company shall
have no obligation to indemnify or otherwise hold Executive harmless from any or
all such taxes, interest or penalties, or liability for any damages related
thereto. Executive acknowledges that he has been advised to obtain independent
legal, tax or other counsel in connection with Section 409A.
4.Release of Claims.
a.    In exchange for the Separation Benefits described in Section 3, and
subject only to the exclusions of Section 4(c) below, Executive hereby RELEASES
the Company, its parents, shareholders, subsidiaries, affiliates, predecessors,
successors, assigns, related companies or entities, its and their employee
benefit plans and administrators, and any and all of its and their respective
current and former officers, directors, partners, insurers, agents,
representatives, attorneys, accountants, actuaries, trustees, fiduciaries,
shareholders, and employees (“Released Parties”) from any and all claims,
demands, or causes of action which Executive or Executive’s heirs, executors,
administrators, agents, attorneys, representatives, or assigns (all collectively
included in the term “Executive” for purposes of this release), has, had or may
have against any of the Released Parties, based on any events or circumstances
arising or occurring on or before the date of Executive’s execution of this
Waiver and Release, including, but not limited to, any claims relating to
Executive’s employment or termination of employment. Executive also waives and
releases any rights of continued employment, reinstatement, or

2

--------------------------------------------------------------------------------




reemployment with any of the Released Parties and hereby agrees not to seek
employment with any of the Released Parties after the date of this Waiver and
Release.
b.    Subject only to the exclusions in Section 4(c) below, Executive expressly
agrees, understands, and acknowledges that this is a general release that, to
the fullest extent permitted by law, waives, surrenders, and extinguishes any
and all claims that Executive has or may have against any of the Released
Parties, including, any claims arising from or relating in any way to his
employment relationship or the termination of his employment relationship with
the Company, including claims which could arise under Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act of 1990, as
amended, the Workers Adjustment and Retraining Notification Act, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the California Constitution, the California Fair Employment and Housing
Act, the California Family Rights Act, the California Labor Code, the California
Unruh Act, any public policy, contract, tort, or common law, or any allegation
for costs, fees, or other expenses including attorneys’ fees, and any and all
other federal, state and local laws or obligations regulating the employment
relationship between the parties, or by reason of any matter, cause or thing
whatsoever, whether known or unknown (“Claims”), except for claims for
enforcement of his rights under this Waiver and Release, claims that may arise
after the date Executive signs this Waiver and Release, and claims that cannot
be waived as a matter of law.
In addition, nothing herein shall prevent Executive from filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”) or similar
federal or state agency or Executive’s ability to participate in any
investigation or proceeding conducted by such agency; provided, however, that
pursuant to Section 3, Executive is waiving any right to recover monetary
damages or any other form of personal relief in connection with any such charge,
complaint, investigation or proceeding. To the extent Executive receives any
personal or monetary relief in connection with any such charge, complaint,
investigation or proceeding, the Company will be entitled to an offset for the
payments made pursuant to Section 2 of this Waiver and Release.
c.    Claims Not Released. The claims released under Section 4 of this Waiver
and Release do not include any claim or cause of action based on any of the
following: (a) the right to vested benefits under any pension or retirement
plan; (b) the right to continued benefits as required by COBRA; (c) any right to
receive workers’ compensation benefits or unemployment insurance as required by
applicable law; (d) the right to challenge the validity or enforceability of
this Waiver and Release under the Older Workers Benefit Protection Act
(“OWBPA”); (e) any claim to enforce the terms of this Waiver and Release; or
(f) any claim which cannot be waived as a matter of law. Additionally, Executive
does not waive or release any entitlement that he may have to indemnification or
reimbursement as an officer of the Company or its affiliates. For the avoidance
of doubt, nothing herein constitutes a waiver or release of any claim that may
arise in the future.
d.    Waiver of Unknown Claims. Executive understands and agrees that the Claims
released above include not only claims presently known to Executive, but also
include all unknown or unanticipated claims, complaints, rights, suits and
actions of every kind and character that would otherwise come within the scope
of the released Claims. Executive understands that Executive may hereafter
discover facts different from what Executive now believes to be true, which if
known, could have materially affected this Waiver and Release, but

3

--------------------------------------------------------------------------------




Executive nevertheless waives any claims or rights based on different or
additional facts. Executive knowingly and voluntarily waives any and all rights
or benefits that Executive may now have, or in the future may have, under the
terms of Section 1542 of the Civil Code of the State of California, which
provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
e.    Permitted Conduct. Nothing in the Waiver and Release shall prohibit or
restrict Executive, the Company or their respective attorneys from: (i) making
any disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to the Waiver and Release, including all
exhibits, or as required by law or legal process; or (ii) participating,
cooperating, or testifying in any action, investigation, or proceeding with, or
providing information to, the EEOC or similar state or local agency, the
Company’s Legal Department, and the Securities and Exchange Commission, and/or
pursuant to the Dodd-Frank or Sarbanes-Oxley Act; provided that, to the extent
permitted by law, upon receipt of any subpoena, court order or other legal
process compelling disclosure of any such information or documents, Executive
will give prompt written notice to the Company so as to permit the Company to
protect its interests to the fullest extent possible. Notwithstanding any of the
foregoing, Executive shall not disclose attorney-client privileged
communications. Separation Benefits provided to Executive under Section 3 shall
be the sole financial benefit that Executive is entitled to get for any of the
claims that Executive is releasing under Section 4. Therefore, even though
Executive can initiate, assist in, or provide testimony or information in an
investigation or in proceedings described in this Section 4(e), doing so will
not entitle Executive to additional compensation from any of the Released
Parties. In fact, if Executive is awarded any monetary relief in connection with
any lawsuit, legal proceeding, charge or complaint, that relief will be reduced
by any amounts paid or payable by the Company to Executive under this Waiver and
Release.
5.Pay and Leave Confirmation. Executive is not aware of any occasion on which
the Company or any of the Released Parties failed to pay Executive for hours
worked for or on behalf of the Company at the appropriate rate of pay. Executive
agrees that he has received all entitlements due from the Company relating to
Executive’s employment with the Company, including but not limited to, all wages
earned, sick pay, vacation pay, and any paid and unpaid personal leave for which
Executive was eligible and entitled, and that no other entitlements are due to
Executive other than as set forth in this Waiver and Release. Executive is not
aware of any occasion on which he was denied any leave that he was entitled to
take under the Family and Medical Leave Act or otherwise.
6.Confidentiality, Intellectual Property, and other Obligations. Pursuant to the
covenants and promises made and agreed in the Employment Agreement, Executive
affirms that he is bound by the Restrictive Agreements therein, and further
affirms and agrees that except as permitted in Section 4(c) above, as follows
a.    Non-Solicitation. Executive agrees that for twelve (12) months after the
Separation Date, he will not: (i) employ, either directly or indirectly, any
person previously

4

--------------------------------------------------------------------------------




employed by Tribune Publishing Company or any of its subsidiaries, business
units, or other affiliates (collectively "affiliates"), including but not
limited to LATC, (“Tribune”), unless at such time such person is not then and
has not been employed by Tribune or any of its affiliates for at least six (6)
months, or in any way solicit, entice, persuade or induce, either directly or
indirectly, any person to terminate or refrain from renewing or extending their
employment with Tribune or any of its affiliates; or (ii) intentionally
interfere with the relationship of Tribune or any of its affiliates with any
person or entity who or which is a customer, client, supplier, developer,
subcontractor, licensee or licensor or other business relation of Tribune, or
assist any other person or entity in doing so; provided that the preceding
clause (i) shall not prohibit Executive from (x) conducting a general
solicitation made by means of a general purpose advertisement not specifically
targeted at employees or other persons or entities described in clause (i) or
(y) soliciting any employee or other person or entity described in clause (i)
who is referred to Executive by search firms, employment agencies or other
similar entities, provided that such firms, agencies or entities have not been
instructed by Executive to solicit any such employee or person or entity or
category thereof.
b.    Confidential Information. Executive shall not at any time, directly or
indirectly use, disclose, or take any action which may result in the use or
disclosure of, any Company Confidential Information. "Confidential Information"
includes all non-public confidential competitive, pricing, marketing,
proprietary and other information or materials relating or belonging to Tribune
or any of its affiliates (whether or not reduced to writing), including without
limitation all confidential or proprietary information furnished or disclosed to
or otherwise obtained by Executive in the course of his employment, and further
includes without limitation: computer programs; patented or unpatented
inventions, discoveries and improvements; marketing, organizational, operating
and business plans; strategies; research and development; policies and manuals;
sales forecasts; personnel information (including without limitation the
identity of Tribune employees, their responsibilities, competence and abilities,
and compensation); medical information about employees; pricing and nonpublic
financial information; current and prospective customer lists and information on
customers or their employees; information concerning planned or pending
acquisitions, investments or divestitures; and information concerning purchases
of major equipment or property. Confidential Information does not include
information that lawfully is or becomes generally and publicly known outside of
Tribune and its affiliates other than through Executive’s breach of this Waiver
and Release or the Employment Agreement or breach by any person of some other
obligation. Nothing herein prohibits Executive from disclosing Confidential
Information as legally required pursuant to a validly issued subpoena or order
of a court or administrative agency of competent jurisdiction, provided that
Executive shall first promptly notify the Company if he receives a subpoena,
court order or other order requiring any such disclosure, to allow the Company
to seek protection therefrom in advance of any such legally compelled
disclosure.
c.    Intellectual Property. All writing or other works subject to copyright
and, whether patentable or not, every invention, discovery, improvement, device,
design, apparatus, practice, process, method or product (each of which is
hereinafter called an “invention”), created, written, made, developed,
perfected, devised, conceived or first reduced to practice by the Executive,
either solely or in collaboration with others during his employment by the
Company and its affiliates, whether or not during regular working hours,
relating in any way to the business, products, developments or activities of the
Company and its affiliates, are the sole and exclusive property of the Company
and its affiliates. To the extent that the Company and its

5

--------------------------------------------------------------------------------




affiliates or the Executive was, is or will be involved in agreements or
arrangements with the United States Government or agencies or instrumentalities
thereof, Executive agrees that he was, is and will be bound by all obligations,
restrictions, and limitations imposed by contract, law or regulation, applicable
to any invention conceived or developed, or to any writing or other work
acquired, written or produced by the Executive during the period of his
employment with the Company and its affiliates, and shall take all action which
may be required to discharge such obligations and to comply with such
restrictions and limitations.
d.    Confidentiality of Terms. Except as permitted in Section 4(c) and 6(b)
above, Executive has kept and agrees to keep the terms of this Waiver and
Release confidential; agrees not to disclose such terms to anyone except his
spouse, attorneys, accountants, or tax advisors; and agrees to take all steps
necessary to assure confidentiality by those recipients. If Executive discloses
the terms of this Waiver and Release to his spouse, attorneys, accountants, or
tax advisors, Executive (i) will advise them that they must not disclose the
terms of this Waiver and Release to anyone else and (ii) will be responsible for
any such disclosure by them to the same extent as if Executive made the
disclosure himself.
e.    Cooperation in Litigation/Investigations. If requested, Executive will
provide full cooperation to the Company in connection with the investigation
and/or litigation of matters about which Executive had personal knowledge during
his employment with the Company. Such cooperation will include consulting with
Company counsel and preparing for and attending depositions or hearings.
f.    Non-Disparagement. Except as permitted in Section 4(e) and 6(b) above,
Executive shall not make to any third party any false or defamatory statement
about the Company or any of the Released Parties, nor shall he make any
statement of belief or purported fact about the Company or any of the Released
Parties if such statement is disparaging or intended to harm the reputation or
standing of any of the same. In addition to other legal or equitable relief to
which the Company may be entitled, Executive shall be liable to the Company for
liquidated damages in the amount of $67,500.00 for each instance of a statement
violating this Section 6(f).
g.    Company Property. No later than the Separation Date, Executive will return
to the Company all property belonging to the Company.
7.Knowing and Voluntary Waiver of Rights. Executive understands and acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and the Older Workers Benefit
Protection Act (“OWBPA”), and that this waiver and release is knowing and
voluntary. Executive understands and agrees that this waiver and release does
not apply to any rights or claims that may arise under the ADEA and OWBPA, after
the Effective Date of this Waiver and Release. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Waiver and
Release; (b) he has twenty-one (21) days within which to consider this Waiver
and Release; (d) he has seven (7) days following his execution of this Waiver
and Release to revoke this Waiver and Release; (e) this Waiver and Release shall
not be effective until after the revocation period has expired; and (f) nothing
in this

6

--------------------------------------------------------------------------------




Waiver and Release prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA or
OWBPA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event Executive signs
this Waiver and Release and returns it to the Company in less than the 21-day
period identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this Waiver
and Release. For any revocation to be effective, Executive understands and
agrees that he must notify the Company of the revocation in an express, signed
writing delivered to the attention Cindy Ballard, SVP Human Resources at 202
West First Street, Los Angeles, CA 90012, within seven (7) days following
Executive’s execution of this Waiver and Release.
8.General Provisions
a.    Complete Agreement. This Waiver and Release constitutes the entire
understanding of the Company and the Executive with respect to the subject
matter hereof and, together with the Employment Agreement, award agreements
accepted by Executive as a condition of each grant of RSUs or Stock Options, and
provisions of the intellectual property, trade secret, confidentiality, or
proprietary information agreements signed by Executive, shall supersede all
prior understandings, written or oral, except as expressly incorporated herein.
Neither of the Parties is executing this Waiver and Release in reliance upon any
statement or representation not expressly set forth or incorporated herein.
b.    Amendment; Waiver. The terms of this Waiver and Release may be changed,
modified or discharged only by a written instrument signed by both of the
Parties. A failure of the Company or the Executive to insist upon strict
compliance with any provision of this Waiver and Release shall not be deemed a
waiver of such provision or any other provision hereof.
c.    Non-Admission. This Waiver and Release does not constitute and shall not
be construed as an admission by the Company or any of the Released Parties that
any of them has violated any law, interfered with any rights, breached any
obligation or otherwise engaged in any improper or illegal conduct, and the
Company expressly denies that it has engaged in any such conduct.
d.    Unenforceability. The invalidity or unenforceability of any particular
provision of this Waiver and Release shall not affect the other provisions
hereof, and this Waiver and Release shall be construed in all respects as if
such invalid or unenforceable provisions were omitted.
e.    Counterparts. This Waiver and Release may be signed in counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument.
f.    Construction of Agreement. Each party has negotiated the terms and
provisions of this Waiver and Release and has had the opportunity to contribute
to its revision. The terms of this Waiver and Release shall be construed fairly
and evenly as to both Parties hereto and not in favor or against either party
based on the characterization of one or the other as the drafting party.

7

--------------------------------------------------------------------------------




g.    Choice of Law. This Waiver and Release shall be construed, enforced and
interpreted in accordance with and governed by the laws of the State of
California without regard to its choice-of-law principles, provided, however,
that any issue concerning Executive’s right to indemnification as an officer of
the Company or its affiliates shall be governed by the law of the state of
incorporation in accordance with the governing corporate articles, and without
regard to that state’s choice of law principles.
h.    Successors and Assigns. This Waiver and Release is binding upon, and shall
inure to the benefit of, the parties and their respective heirs, successors and
assigns.
PLEASE READ CAREFULLY. THIS WAIVER AND RELEASE CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
NOW INTENDING TO BE LEGALLY BOUND THEREBY, the parties have executed this Waiver
and Release on the date(s) set forth below.
ACCEPTED AND AGREED BY:
ACCEPTED AND AGREED BY:
INSERT EXECUTIVE
LOS ANGELES TIMES COMMUNICATIONS LLC
Signature:     

 
Date:       
Signature:     
Name 
 
Date:       




8

--------------------------------------------------------------------------------




ADDENDUM 1


1.    RELOCATION ADVANCE. The Company will pay Employee a lump sum payment of
Seventy-Five Thousand Dollars and No Cents ($75,000.00) to be paid no later than
September 30, 2015, for the purpose of relocating Employee’s residence from
Baltimore, Maryland to Los Angeles County, California. Employee will not earn
this amount unless Employee remains a full-time employee with the Company
through at least the second-year anniversary of Employee’s start date in
California. In the event Employee resigns (other than for Good Reason) or the
Company terminates Employee’s employment for Cause prior to the first-year
anniversary of Employee’s start date in California, Employee will immediately
repay the entire relocation advance (i.e., $75,000.00) to the Company. In the
event Employee resigns (other than for Good Reason) or the Company terminates
Employee’s employment for Cause after the first-year anniversary but prior to
the second-year anniversary of Employee’s start date in California, Employee
will immediately repay one-half of the relocation advance (i.e., $37,500.00) to
the Company. Notwithstanding the foregoing, in the event of termination of
Employee’s employment without Cause, or Employee’s death, the foregoing amount
shall be considered earned in full and no portion thereof shall be repaid to the
Company.


2.    SETTLING COSTS.


(a)    The Company will pay for Employee’s rental of a standard-sized rental car
from a nationally recognized rental car company and also a preferred vendor of
Tribune Publishing (e.g., Hertz, Avis, National, and Enterprise) for up to the
first four months of Employee’s employment with the Company under the Agreement.
Employee will submit the expense through the standard expense reimbursement
process.


(b)    The Company will pay for Employee’s standard 2 bedroom temporary housing
located in Los Angeles County, California up to the first four months of
Employee’s employment with the Company under the Agreement. The temporary
housing vendor will be at the discretion of the Company and a preferred vendor
of Tribune Publishing and will be direct billed to the Company.
 


(c)    The Company will provide Employee with an allowance for permanent
housing, as follows: (1) a lump sum payment of One Hundred Seventy-Five Thousand
Dollars and No Cents ($175,000.00) to be paid by September 30, 2015; and (2) a
lump sum payment of Eighty-Seven Thousand Dollars and No Cents ($87,000.00) to
be paid on September 30, 2016. Any amounts for Employee’s housing in excess of
the allowance will be Employee’s sole responsibility. Upon the Company’s
termination of Employee’s employment during (and not after) the Employment Term
for any reason other than Cause, or Employee’s resignation for Good Reason, the
Company will pay any early termination fees, costs and/or penalties, relieving

- 16 -



--------------------------------------------------------------------------------




Employee of all obligations under the current lease agreement, which is not to
exceed the term of the contract period.


3.    RETURN RELOCATION ALLOWANCE. Upon the Company’s termination of Employee’s
employment during (and not after) the Employment Term for any reason other than
Cause or Employee’s resignation with Good Reason during (and not after) the
Employment Term, the Company will pay Employee a lump sum payment of
Seventy-Five Thousand Dollars and No Cents ($75,000.00), for the purpose of
relocating Employee’s residence from Los Angeles County, California to
Baltimore, Maryland.

- 17 -

